Citation Nr: 0822779	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  06-28 026	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
right hip disability.

2. Entitlement to a permanent and total disability rating for 
VA pension purposes. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1972 to February 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2005 rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO).  In March 2008, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran submitted additional evidence with a waiver of RO 
initial consideration of such evidence.

The matter of service connection for a low back disability is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any further 
action on his part is required.


FINDINGS OF FACT

1. The veteran's disabilities include diabetes, rated 20 
percent; right hip septic arthritis, rated 10 percent; and 
hypertension, rated 10 percent; the combined rating for these 
disabilities is 40 percent; he also has a history of right 
shoulder arthritis, right knee arthritis, low back pain, and 
hyperlipidemia, none of which is shown to cause any work 
impairment.  

2. The veteran's disabilities are not shown to be of such 
severity that when considered with other pertinent factors 
they would preclude him from maintaining substantially 
gainful employment.


CONCLUSION OF LAW

The schedular requirements for a permanent and total 
disability rating for VA pension purposes are not met; a 
permanent and total disability rating for pension purposes is 
not warranted.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.342, 4.15, 4.16, 4.17 (2007). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.  Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.  

The veteran's pertinent treatment records have been secured.  
While the record reflects the veteran receives VA treatment 
and that VA records associated with the claims file may not 
be up to date, the veteran submitted pertinent VA treatment 
records at the March 2008 hearing and there is no indication 
that any additional VA treatment records would be relevant to 
his claim for VA pension.  Hence, the Board finds that the 
veteran is not prejudiced by the Board not obtaining any 
outstanding VA treatment records.  The RO arranged for a VA 
examination in January 2005.  The veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

VA pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to nonservice-connected disabilities not 
the result of the veteran's own willful misconduct.  
38 U.S.C.A. § 1521(a).  Permanent and total disability will 
be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  38 C.F.R. 
§§ 3.340(b), 4.15.  Pension cases must be adjudicated 
applying both "objective" and "subjective" standards.  
Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).

A veteran who suffers the permanent loss of use of both hands 
or both feet, or of one hand and one foot, or of the sight of 
both eyes, or becomes permanently helpless or permanently 
bedridden, will be considered permanently and totally 
disabled for pension purposes.  38 C.F.R. § 4.15.  A veteran 
will also be considered permanently and totally disabled if 
he or she is a patient in a nursing home for long-term care 
due to disability, or determined to be disabled for Social 
Security Administration purposes.  38 U.S.C.A. § 1502(a).

Otherwise, a finding of permanent and total disability based 
solely on "objective" criteria requires rating each 
disability under the appropriate diagnostic code of the VA's 
Schedule for Rating Disabilities, to determine whether the 
veteran has a combined 100 percent schedular rating for 
pension purposes.  Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  Permanent and total disability evaluations for 
pension purposes will be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b).

Alternatively, a veteran may establish permanent and total 
disability for pension purposes even absent a combined 100 
percent schedular evaluation by proving he or she has a 
lifetime impairment precluding him or her from securing and 
following substantially gainful employment.  38 U.S.C.A. 
§§ 1502, 1521(a); 38 C.F.R. § 4.17.  However, if there is 
only one such disability, it must be ratable at 60 percent or 
more; if there are two or more disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 4.16(a), 4.17.

Finally, even if a veteran's disability ratings fail to meet 
the aforementioned percentage standards, a permanent and 
total disability rating for pension purposes may be granted, 
in an exceptional case, on an extraschedular basis, if the 
veteran is unemployable by reason of his or her disabilities, 
age, occupational background, and other related factors.  
38 C.F.R. §§ 3.321(b)(2), 4.16(b).

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran is not a patient in a nursing home for long-term 
care due to disability, or adjudicated disabled for SSA 
purposes.  He does not have permanent loss of both hands or 
of both feet; or of one hand and one foot; or loss of sight 
in both eyes; and is not permanently helpless or permanently 
bedridden. 

In a February 2005 rating decision, the RO considered and 
assigned ratings for pension purposes for the following 
disabilities:  1) right hip disability, rated 10 percent; 2) 
diabetes, rated 20 percent; and 3) hypertension, rated 10 
percent.

The veteran's hip disability has been rated 10 percent by 
analogy under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5019, 
which rates disability based on limitation of motion of 
affected parts as degenerative arthritis.  A higher 20 
percent rating would be available where the thigh has 
limitation of abduction, motion lost beyond 10 degrees (Code 
5253) or where flexion is limited to 30 degrees (Code 5252); 
a 60 percent rating would be available where there is 
favorable ankylosis (Code 5250).  The evidence of record does 
not show limitation of motion that would warrant a higher 20 
percent rating and there is no evidence of favorable 
ankylosis.  On January 2005 VA examination, physical 
examination revealed a slight antalgic gait, favoring the 
right side.  Flexion was to 95 degrees without pain; 
extension was full without pain; internal rotation was to 20 
degrees with pain at 20; external rotation was to 40 degrees 
without pain; abduction was to 35 degrees without pain; and 
adduction was to 15 degrees with pain at 15.  The examiner 
noted that motion was not additionally limited because of 
weakness, fatigability, incoordination, or flare-ups.  The 
veteran reported that his pain had been getting progressively 
worse over the most recent two years.  He stated that his 
pain increased with certain activities, such as crossing his 
legs and walking up and down stairs.  He reported he did not 
require any assistive device for ambulation, but after a full 
day of walking his hip would become significantly sore.  The 
right hip disability did not effect the veteran's usual 
occupation or daily activities.  The veteran did not report 
having any incapacitating episodes.  

September 2003 VA treatment records show the veteran reported 
having chronic constant pain in his right hip.  An April 2007 
VA treatment record shows the veteran was using a cane and 
brace for ambulation; range of motion of the hip was full, 
but there was pain in the groin with internal rotation.  

Even when considering criteria of fatigability, pain, and 
weakness, the above right hip findings do not show limitation 
of flexion or abduction that would warrant a higher (20 
percent) rating.  38 C.F.R. §§ 4.10, 4.40, 4.45; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Hence, the 10 percent 
rating assigned by the RO appears to be the appropriate 
rating for the veteran's right hip disability.  

Regarding hypertension, a higher (20 percent) rating requires 
diastolic pressures predominantly 110 or more or systolic 
pressure predominantly 200 or more.  38 C.F.R. § 4.104, Code 
7101.  September 2003 readings were 125/103 and 132/80.  A 
June 2004 VA treatment record reflects a blood pressure 
reading of 149/73.  In January 2005, the veteran's blood 
pressure was read at 145/83.  On January 2005 VA examination, 
the first two blood pressure readings were 130/70, while the 
third reading was 135/70.  A February 2005 VA treatment 
record reveals blood pressure of 114/76.  There are no blood 
pressure readings of record showing diastolic pressure 
predominantly more than 110 or systolic pressure 
predominantly 200 or more.  Hence, a rating in excess of 10 
percent for hypertension is not warranted.  

For diabetes, a higher (40 percent) rating is available where 
diabetes requires insulin, restricted diet, and regulation of 
activities.  38 C.F.R. § 4.120, Code 7913.  The record 
reflects the veteran is on a regulated diet and takes insulin 
for diabetes; however, there is no evidence that his 
activities are regulated because of diabetes.  See Camacho v. 
Nicholson, 21 Vet. App. 360, 366 (2007) (finding that "all 
criteria must be met to establish entitlement to a 40% 
rating").  On January 2005 VA examination, the examiner 
specifically noted that the veteran's diabetes did not 
require activity restriction.  January 2003 through January 
2005 VA treatment records are silent for any indication that 
the veteran requires regulation of activities.  It is also 
noteworthy that January 2003 through January 2004 VA 
recreation therapy progress notes reveal the veteran was 
competing in group sports and games.  Hence, the 
preponderance of the evidence is against a higher 40 percent 
rating for diabetes; there is no evidence that the disease 
makes it medically necessary to regulate the veteran's 
activities.

VA treatment records also show the veteran reported having a 
history of right shoulder arthritis.  June 2004 VA treatment 
records reveal complaints of shoulder pain; on physical 
examination, the veteran had limited range of motion of the 
shoulders and neck.  There is no x-ray evidence of right 
shoulder arthritis and medical evidence of record does not 
confirm a diagnosis of right shoulder arthritis; notations of 
right shoulder arthritis have only been provided based on the 
veteran's history.  The evidence does not show malunion of 
the clavicle, scapula, or humerus, ankylosis, or range of 
motion limited at the shoulder level.  38 C.F.R. § 4.71a, 
Codes 5200-5203.  Notably, during the January 2005 VA general 
medical examination, the veteran did not report having any 
continuing right shoulder problems.  Hence, the preponderance 
of the evidence is against a finding that the veteran's right 
shoulder disability should be assigned a compensable rating.

An April 2007 VA treatment record shows an assessment of 
right knee degenerative joint disease.  There is no x-ray 
evidence of degenerative joint disease of the right knee, and 
April 2007 treatment notes do not show recurrent subluxation 
or lateral instability, limitation of flexion, or limitation 
of extension that would warrant a compensable rating.  
38 C.F.R. § 4.71a, Codes 5003, 5256-5263.

An April 2007 VA treatment record also notes that the veteran 
was dealing with cellulitis and Kansasii lung infection.  He 
has also complained of low back pain.  The evidence does not 
show that these conditions cause the veteran any additional 
functional impairment that would entitle him to compensable 
ratings. 

Additionally, the veteran was found to have hyperlipidemia on 
January 2005 VA examination.  However, this is a laboratory 
finding, and not a disability resulting in functional 
limitations.  

VA treatment records reflect that the veteran has been in 
treatment for polysubstance dependence, although January 2005 
VA examination noted that he had not used drugs or alcohol in 
over five years.  Notably, polysubstance dependence is not 
considered a disability for pension purposes because it is 
due to willful misconduct (see 38 C.F.R. § 3.301) and pension 
ratings may not be assigned for disability due to willful 
misconduct.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.342(a). 

As the evidence does not show that any of the veteran's 
disabilities warrants a rating in excess of those assigned by 
the RO, and as no additional compensably ratable disabilities 
are shown, a combined rating in excess of 40 percent for the 
veteran's disabilities is not warranted.  Consequently, he 
does not meet the schedular criteria for a permanent and 
total disability rating under 38 C.F.R. §§ 4.16, 4.17.  

Further, it is not shown that the veteran has lifetime 
impairment of sufficient degree to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Given the nature and severity of his 
disabilities, there is no indication that the average person 
with such disabilities would be unable to engage in 
substantially gainful employment.  

The Board further finds that referral for extraschedular 
consideration is not warranted.  Notably, the record shows 
the veteran has been working in a compensated work training 
program and during the January 2005 VA examination it was 
noted that he was working in a VA laundry facility.  The 
January 2005 VA examiner concluded that the veteran could 
perform desk type work.  During the March 2008 hearing, the 
veteran testified that he had gone back to school, was 
currently in a program to try to obtain employment, and that 
the program was trying to put him in a job that was not 
physically stressful.  He testified that he did not have 
anything that would keep him from doing non-physically 
stressful work, such as desk type work.  Such findings do not 
suggest disability sufficiently severe to preclude regular 
substantially gainful employment.  The record does not 
suggest that the veteran is unemployable by a combination of 
his disabilities, age and occupational background and 
referral for extraschedular consideration is not warranted.

As the evidence of record does not show entitlement to a 
permanent and total rating under any applicable criteria, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied. 


ORDER

A permanent and total disability rating for VA pension 
purposes is denied. 


REMAND

The veteran has alleged that he has a low back disability 
that is related to service or to his service-connected right 
hip disability.  Service connection may be established on a 
secondary basis for a disability that is proximately due to, 
the result of, or aggravated by a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires (1) competent 
evidence (a medical diagnosis) of current chronic disability; 
(2) evidence of a service-connected disability; and (3) 
competent evidence that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran has also alleged that he believes a low back 
disability occurred in service in December 1975, when he 
experienced inflammatory or septic arthritis in his right 
hip.  Service treatment records do not show that he had any 
low back complaints at that time.

VA treatment records show complaints of low back pain during 
the appeal period and the veteran testified at the March 2008 
hearing that his pain had been getting worse.  The record 
does not reflect that the veteran has been evaluated for a 
low back disability.  Under 38 C.F.R. § 3.159(c)(4), a VA 
medical examination or opinion is necessary if the evidence 
of record: (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms 
of disability; and (B) establishes that the veteran suffered 
an event, injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  Here, there is evidence of symptoms 
of current low back pain and the veteran has a service-
connected right hip disability, but there is insufficient 
evidence to determine whether the veteran actually has a low 
back disability that is related to his service or was caused 
or aggravated by his service-connected right hip disability.  
Consequently, a VA examination to obtain a medical opinion is 
necessary.

Additionally, the record reflects the veteran receives 
treatment at the Hines VA facility.  Updated VA treatment 
records are constructively of record, may be pertinent to his 
claim, and must be secured. 

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim.  A July 2004 VCAA notification 
letter substantially complied with VCAA notice requirements 
and told the veteran the evidence he needed to submit to 
substantiate a service connection claim; however, it did not 
specifically inform him of the requirements for proving a 
claim of secondary service connection.  Hence, the veteran 
should be given this notice on remand.

Accordingly, the case is REMANDED for the following:

1.	The RO should send the veteran a letter 
providing him the notice required under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and specifically advising him 
of the evidence required to support a 
claim of secondary service connection for 
a low back disability.

2.	The RO should secure and associate with 
the claims file copies of the complete 
records of any VA treatment the veteran 
has received for low back or right hip 
disability since February 2005.

3.	The veteran should then be afforded a 
VA orthopedic examination to determine 
whether he has a low back disability and, 
if so, whether it is related to his 
service or to his service-connected right 
hip disability.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner must 
explain the rationale for all opinions 
provided.  

The examiner should first determine, 
including by conducting any testing deemed 
necessary, whether the veteran has a low 
back disability.  

If the examiner concludes that the veteran 
has a low back disability, then the 
examiner is asked to provide opinions on 
the following questions:

A) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
low back disability is related to an event 
or injury incurred during service 
(including December 1975 treatment for 
right hip inflammatory or septic 
arthritis)?; and 

B) Is it at least as likely as not (a 50% 
or greater probability) that the veteran's 
low back disability was either (i) caused 
or (ii) aggravated by (increased in 
severity due to) his service-connected 
right hip disability.  If the opinion is 
that his service-connected right hip 
disability aggravated a low back 
disability, the examiner should specify, 
so far as possible, the degree of 
disability (pathology/impairment) 
resulting from such aggravation.  

4.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


